COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LOIS EVONE CHERRY HASH
                                           MEMORANDUM OPINION *
v.   Record No. 1058-99-3                      PER CURIAM
                                            OCTOBER 26, 1999
CAMPBELL COUNTY DEPARTMENT
 OF SOCIAL SERVICES


             FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                     J. Michael Gamble, Judge

           (Craig P. Tiller; Davidson, Sakolosky,
           Moseley & Tiller, P.C., on brief), for
           appellant.

           (David W. Shreve, County Attorney, on brief),
           for appellee.

           (Aubrey J. Rosser, Jr., on brief), Guardian
           ad litem for the minor child.


     Lois Evone Cherry Hash appeals the decision of the circuit

court placing her child in permanent foster care.    The trial

court found that the child was a neglected child, that Campbell

County Department of Social Services made diligent but

unsuccessful efforts to return the child home, and that no less

drastic alternatives existed which could reasonably and

adequately protect the child's life and health.     On appeal, the

mother contends that (1) there was insufficient credible

evidence to support the trial court's findings that the child


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
was neglected, that reasonable efforts had been made to prevent

removal of the child from the mother's home, and that there are

no less drastic alternatives than removal to reasonably and

adequately protect the child's life and health; (2) there was

insufficient credible evidence to support the trial court's

finding that the Department made diligent but unsuccessful

efforts to place the child with the mother; (3) the trial court

abused its discretion by finding permanent foster care was the

appropriate permanency planning goal; and (4) the trial court

abused its discretion by placing the child in the legal custody

of the Department.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     The record on appeal includes, among other items, reports

from the court-appointed special advocate and a written

statement of facts summarizing the testimony given below.       "On

review, '[a] trial court is presumed to have thoroughly weighed

all the evidence, considered the statutory requirements, and

made its determination based on the child's best interests.'"

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991) (citations omitted).   We view the

evidence in the light most favorable to the prevailing party

below, affording it reasonable inferences fairly deducible

therefrom.   The trial court's judgment, based on evidence heard

                               - 2 -
ore tenus, will not be disturbed on appeal unless plainly wrong

or without evidence to support it.     Id.

     Under Code § 63.1-206.1, a court may authorize the

placement of a child in permanent foster care.    The statute

provides, in pertinent part, as follows:

           A court shall not order that a child be
           placed in permanent foster care unless it
           finds that (i) diligent efforts have been
           made by the local department to place the
           child with his natural parents and such
           efforts have been unsuccessful, and (ii)
           diligent efforts have been made by the local
           department to place the child for adoption
           and such efforts have been unsuccessful or
           adoption is not a reasonable alternative for
           a long-term placement for the child under
           the circumstances.

Code § 63.1-206.1(A).   The statutory requirements must be proved

by a preponderance of the evidence.     See generally Padilla v.

Norfolk Div. of Soc. Serv., 22 Va. App. 643, 645, 472 S.E.2d

648, 649 (1996).   Cf. Code § 16.1-283 (clear and convincing

evidence required to support a petition to terminate parental

rights).

                          Issues I and II

     The mother contends that the Department failed to present

sufficient credible evidence that the child was neglected, that

reasonable efforts were made to prevent the removal of the child

from her home, that no less drastic alternatives were available,

or that the Department made diligent but unsuccessful efforts to




                               - 3 -
place the child with the mother.   We find sufficient evidence

supports the trial court's decision.

     The Department first removed the child from the home in May

1994 pursuant to a Preliminary Removal Order and following a

founded complaint of neglect.   In September 1994, when the

Department returned the child and her brother home, the mother

was directed to avoid alcohol, consume only prescribed

medications, and attend counseling.     The Department obtained

another Order and removed the children again in December 1994

following a founded complaint that they were left unattended.

The Department arranged in-home counseling, which the therapist

discontinued because the mother refused to acknowledge she

needed detoxification.   The Department again returned the

children home in October 1996 and provided additional home-based

therapy to the mother and the child to assist with continuing

power struggles between them.   In February 1998, the child

attempted suicide and was hospitalized for ten days.    Conflict

between the mother and the child continued after the child

returned home.   The mother then entered into a voluntary

non-custodial foster care placement agreement.    The child was

placed in a foster home.   When the mother sought to cancel the

agreement, the Department sought a judicial determination of the

appropriate custody.

     The mother conceded at trial that she had problems in the

past with alcohol and drug abuse, arising in part from pain

                                - 4 -
medications she took following a serious accident.     She also

acknowledged that she could not think clearly and had difficulty

parenting while she was abusing her medications and alcohol.

The mother testified that she successfully overcame her problems

of substance abuse and was now capable of parenting.    The mother

called Dr. Burns, who testified that he began treating the

mother in July 1998.   He recommended that she enter

detoxification and pain management programs.   The mother did not

enter either program but accomplished the goals of these

programs.   He regulated the mother's prescriptions and saw no

evidence of drug or alcohol abuse during the time he treated

her.   He also conducted drug screening.   He had not treated the

mother since January 1999 although she saw another doctor in the

same office.

       The Department's witnesses testified that permanent foster

care was the goal chosen because there was a bond between the

mother and child that made adoption inappropriate and because

prior reunifications had failed.   Bill Aiken testified that he

provided home-based therapy to the family during the period of

October 1997 through September 1998.    Aiken testified that there

was discord in the family during the time the mother was married

to Ambrose Hash, from whom she was now divorced.   In addition,

the record included a psychological report prepared by Dr. E.

Wayne Sloop in September 1998 which stated that the mother

showed "evidence of personality disorder and cognitive

                                - 5 -
problems."    Dr. Sloop opined that these problems "will certainly

pose problems and difficulties as [mother] attempts to function

as a parent for a strong-willed, perhaps somewhat volatile and

emotionally labile teen-aged daughter, but they do not combine

to produce a conclusion that she is unable to minimally parent

her daughter."    The trial judge also spoke with the child in

chambers.

     "When addressing matters concerning a child . . . the

paramount consideration of a trial court is the child's best

interests."    Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

             In matters of a child's welfare, trial
             courts are vested with broad discretion in
             making the decisions necessary to guard and
             to foster a child's best interests. A trial
             court's determination of matters within its
             discretion is reversible on appeal only for
             an abuse of that discretion, and a trial
             court's decision will not be set aside
             unless plainly wrong or without evidence to
             support it.

Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795

(1990) (citations omitted).    The record demonstrates that the

mother's substance abuse had impaired her ability to parent in

the past and that additional problems exist beyond those

connected with substance abuse.    The Department's previous

attempts to return the child home had not been successful,

despite in-home therapy services.    The child's suicide attempt

occurred after she had been in the home for more than one year.

The trial court had the opportunity to see and hear the


                                - 6 -
witnesses testify and to speak in chambers with the child.     On

review, we cannot say that the trial court's determination that

the child's best interests were served by placement in permanent

foster care was an abuse of its discretion or unsupported by

evidence.

                          Issues III and IV

     The mother contends that the trial court abused its

discretion by finding permanent foster care was the appropriate

goal for the child.    Permanent foster care is not "a less

drastic form" of termination of parental rights, "but rather is

a different and distinct alternative."      Martin v. Pittsylvania

County Dep't of Social Servs., 3 Va. App. 15, 23, 348 S.E.2d 13,

17 (1986).   See also Stanley v. Fairfax County Dep't of Social

Servs., 10 Va. App. 596, 605-06, 395 S.E.2d 199, 204 (1990),

aff'd, 242 Va. 60, 405 S.E.2d 621 (1991).      Evidence demonstrated

that the bond between the mother and child made adoption not a

reasonable alternative in this case.      See Code

§ 63.1-206.1(A)(ii).   The evidence also indicated, however, that

the child needed permanency and stability.     The record indicates

that the child's life prior to her placement in foster care

lacked consistent, responsible parenting.     In foster care, her

life was demonstrably more stable.      While the mother is to be

commended for gaining control over her substance abuse, the

difficulties between the child and the mother arose from more

than a single cause and encompassed more than just one area of

                                - 7 -
conflict.   The child is entitled to remain in an environment

that is conducive to her health and well-being.   Therefore, the

trial court did not abuse its discretion by finding permanent

foster care is the appropriate goal for this child or by placing

the child in the legal custody of the Department.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               - 8 -